El Juez Asociado Seños, Aldsey,
emitió la opinión del tribunal.
Don Fernando Guarch Eíos era dueño de dos casas en Cagnas construidas en solares colindantes, teniendo una de ellas un. garage que en parte ocupa terreno de la otra casa. En mayo de 1920 Guarch vendió a Don Eamón Caballero la casa de maderas cuyo solar está ocupado por parte del garage de la casa contigua, haciéndose constar en la escri-tura la siguiente cláusula: "Es convenido que no se com-prende en esta venta el garage ni la parte de solar que ocupa el mismo, y que el comprador señor Caballero, no tiene derecho a mandar clausurar la ventana que queda al fondo del expresado garage, la cual permanecerá abierta por todo el tiempo que requiera el señor Guarch Eíos.” En esa escritura no intervino la esposa de Caballero.
Pocos meses después el Sr. Guarch vendió la otra casa a Don Francisco Méndez quien en 1921 la vendió a Don Antonio Trilla López constando en la escritura de adquisición de este señor la cláusula referente al garage con la que Guarch vendió a Caballero.
Eecientemente Don Eamón Caballero clavó la ventana del garage de la casa del Sr. Trilla impidiendo así que pu-diera abrirla por lo que el Sr. Trilla presentó en la Corte de Distrito de Iiumacao un procedimiento de injunction para que se ordenase al señor Caballero que dejase expedita dicha ventana para que el peticionario pueda abrirla cuando lo desee, y habiéndose dictado sentencia en ese sentido in-terpuso el Sr. Caballero este recurso de apelación.
*449En la solicitud de injunct,ion se alega que por la cláusula que liemos transcrito de la escritura por la que Caballero compró a Guarch se constituyó una servidumbre sin decir de cuál clase, pero en su alegato ante nosotros la califica como servidumbre de luz, y la corte inferior la considera como una reserva de derecho de tener abierta una ventana. Por consiguiente lo primero que tenemos que decidir es la clase de obligación que aceptó el Sr. Caballero por esa, cláu-sula al comprar la casa al Sr. Guareli y así será conside-rado el primer motivo alegado para este recurso en el que se expone como error de la corte inferior el estimar que es un título válido de constitución de servidumbre de luces y vistas el alegado por el demandante.
La obligación que aceptó el apelante por la mencionada .cláusula de no mandar clausurar la ventana del garage y de permitir que permaneciera abierta por todo el tiempo» que quisiera el Sr. G-uareb no es constitutiva de servidumbre de luz ni de vista porque aunque por la ventana del garage se puede tener luz y vista no fia sido reconocida a favor' del predio colindante sino a favor del Sr. G-uarch por el tiempo que él quiera, y las servidumbres de esas clases por ser reales se constituyen a favor de otro predio y no a favor de una persona. Además, las servidumbres prediales, como la de luz y vista, son gravámenes de naturaleza real que afectan al predio sirviente y para cuya constitución es ne-cesario el consentimiento de la esposa cuando, de bienes ga-nanciales se trata, como en el caso presente, pues crean un derecho real contra la finca, y en la escritura no intervino la esposa del Sr. Caballero a prestar su consentimiento para la imposición de esa obligación real. En verdad, lo que demuestran las palabras de la expresada cláusula es que Don Eamón Caballero reconoció al Sr. Guarch' el derecho de tener abierta dicha ventana por el tiempo que él qui-siera . aceptando así una obligación personal a favor de su vendedor, derecho que por tener ese carácter no podía trans-mitir ni transmitió el Sr. Guarch a Don Francisco Méndez *450ni éste a Don Antonio Trilla, compradores de la segunda casa.
En vista de la conclusión a que llegamos, Don Antonio Trilla no tiene acción contra el Sr. Caballero para obligarle a que la ventana del garage continúe abierta y la senten-cia apelada debe ser revocada y dictarse otra declarando sin lugar la petición de injunction, sin especial condena de costas.